                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

GAIL MAJOR,                                             )
                                                        )
                                Plaintiff,              )
                                                        )          JUDGMENT IN A
                                                        )          CIVIL CASE
v.                                                      )          CASE NO. 7:19-CV-11-D
                                                        )
CAPE FEAR ACADEMY,                                      )
                                                        )
                                Defendant.              )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS CFA's motion for
summary judgment [D.E. 20]. CFA may file a motion for costs in accordance with the Federal
Rules of Civil Procedure and this court's local rules.



This Judgment Filed and Entered on June 29, 2020, and Copies To:
Ernest J. Wright                                        (via CM/ECF electronic notification)
Benton Louis Toups                                      (via CM/ECF electronic notification)
Elizabeth C. King                                       (via CM/ECF electronic notification)




DATE:                                                   PETER A. MOORE, JR., CLERK
June 29, 2020                                           (By) /s/ Nicole Sellers
                                                                   Deputy Clerk




             Case 7:19-cv-00011-D Document 28 Filed 06/29/20 Page 1 of 1
